ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert Lowell Smith, failed to pursue a matter entrusted to him by a client *857and failed to communicate with the client and, additionally, failed to cooperate with the Director in investigation of the matter; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director by which they jointly recommend a 6-month suspension; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline;
IT IS HEREBY ORDERED that respondent Robert Lowell Smith is suspended for a period of 6 months, that the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility, is not waived, and that reinstatement is conditioned on (1) payment of $750 in costs and disbursements, (2) compliance with Rule 26, Rules on Lawyers Professional Responsibility, (3) successful completion of the professional responsibility examination pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility, (4) satisfaction of continuing legal education requirements pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility, and (5) respondent establishing by clear and convincing evidence that he is psychologically fit to resume the practice of law, including the opinion of a licensed psychologist or psychiatrist, following a complete psychological evaluation, testing and successful compliance with any treatment recommendations.
BY THE COURT:
/s/M. Jeanne Coyne M. Jeanne Coyne Associate Justice